Citation Nr: 9902619	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-32 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to apportionment of the veterans compensation to 
include retroactive payment for the period to include 
August 1, 1996 to February 1, 1997.  

(The issue of entitlement to an increased evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling, is the subject of a separate Board 
decision.)

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
February 1971.  

This appeal arises from a January 1997 determination of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the appellant (then 
the veterans estranged wife) an apportionment of the 
veterans compensation on behalf of herself and their son.  

Correspondence from the appellant to a United States Senator 
received by the VA in March 1998 appears to constitute a new 
claim for an increased apportionment on behalf of the 
veterans child.  That correspondence was treated by the RO 
as relating to the ongoing appeal.  The RO should take 
adjudicative action with regard to that correspondence as a 
new claim.


REMAND

The appellant was denied an apportionment of the veterans 
compensation in a January 1997 determination by the RO.  She 
was notified of this denial the same month and in 
February 1997, a Notice of Disagreement (NOD) ensued.  In 
July 1997, a Statement of the Case (SOC) was issued.  In 
February 1998, the appellant provided personal hearing 
testimony before a hearing officer at the RO.  This personal 
hearing was accepted by the RO in lieu of a VA Form 9, 
Substantive Appeal (SA).  

Regulations require a substantive appeal in a simultaneously 
contested claim to be perfected from a denial within 60 days 
of notification of the denial, or within 30 days of the 
issuance of a statement of the case covering the issue or 
issues on appeal, whichever is later.  38 C.F.R. § 20.501 
(1998).

The appellant's personal hearing, accepted in lieu of a 
VA Form 9, occurred in February 1998, well after the 
expiration of both the 60 day period from the date that the 
RO sent her notice of its January 1997 RO determination and 
30 days following issuance of the July 1997 SOC.  Such 
untimeliness of the SA would appear to require the Board to 
dismiss this appeal as to the apportionment issue.

However, the Court has held that when the Board addresses in 
its decision a question that has not yet been addressed by 
the RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether the claimant has been given 
an adequate opportunity to actually submit such evidence and 
argument, and whether the statement of the case provided to 
the claimant fulfills the regulatory requirements as to 
notice and opportunity to respond. See 38 C.F.R. § 19.29 
(1998).  If not, the matter must be remanded for the RO to 
address the issue in the first instance, in order to avoid 
possible prejudice to the claimant.  Bernard v. Brown, 4 
Vet.App. 384, 393 (1993); 38 C.F.R. § 19.9 (1998).  

In this regard, the Board notes that this decision 
constitutes the first occasion on which the appellant has 
been notified that a timely substantive appeal was not filed 
concerning her claim for an apportionment of the veterans 
compensation benefits.  She has not yet been afforded an 
opportunity to present argument and/or evidence on this 
question, nor has she been provided a SOC or Supplemental 
Statement of the Case (SSOC) with respect to the issue of the 
timeliness and/or adequacy of her appeal.  Consequently, the 
Board will remand the matter to the RO to avoid the 
possibility of prejudice to the claimant.  38 C.F.R. § 19.9 
(1998).


Accordingly, this case is REMANDED for the following actions:

1.  The RO should advise the appellant 
that her SA appears to have been untimely 
filed, and give her the opportunity to 
submit any argument, evidence, or comment 
with respect to the proper appellate 
status of the issue, as well as the 
opportunity to request a hearing on the 
matter if she so desires.  She may 
request the assistance of a 
representative if she so chooses.  
Thereafter, the RO should adjudicate this 
issue and provide the appellant and her 
representative, if she has one, a SOC 
with citation of the appropriate laws and 
regulations regarding timeliness.  They 
should be given the opportunity to 
respond thereto.

2.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  Neither 
the veteran nor the appellant need take 
further action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	TERENCE D. HARRIGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
